

AMENDMENT NO. 2 TO
EXCLUSIVITY SERVICES AGREEMENT



AMENDMENT NO. 2 TO EXCLUSIVITY SERVICES AGREEMENT, dated February 1, 2013 but
effective as of January 1, 2013 (this “Amendment”), between WINTHROP REALTY
TRUST (f/k/a First Union Real Estate Equity And Mortgage Investments), an Ohio
business trust (the “Company”) and MICHAEL L. ASHNER (“Ashner”), an individual.
 
RECITALS
 
WHEREAS, pursuant to that certain Exclusivity Services Agreement, dated December
31, 2003, between the Company and Ashner, as amended by Amendment No. 1 to
Exclusivity Services Agreement, dated as of October 27, 2005, between the
Company and Ashner (as amended, the “Exclusivity Agreement”), Ashner agreed to
offer to the Company all Business Opportunities offered to or generated by
Ashner during the term of the Agreement;
 
WHEREAS, the parties desire to amend the Agreement as hereinafter provided;
 
NOW THEREFORE, in consideration of the foregoing and mutual provisions and
agreements contained herein, the parties hereto agree as follows:
 
1.     Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed thereto in the Exclusivity Agreement.
 
2.     The Exclusivity Agreement is hereby amended as follows:


a.     By adding “Subject to Section 1.3 hereof” at the beginning of Section
1.1.


b.     By adding the following as Section 1.3 thereto:


“1.3     ROFR.  (a)  In the case of a Liquidation (as defined in the Advisory
Agreement) from and after the later of: (a) two years from the announcement of
such Liquidation by the Company; or (b) the date on which the Company has paid
aggregate dividends sufficient to reduce the Hurdle (as defined in the Advisory
Agreement) to $104,980,468, in lieu of the obligations set forth in Section 1.1
hereof, Ashner, unless and until the Advisory Agreement has been terminated by
the Company without Cause (as defined in the Advisory Agreement) with respect to
the Advisor, or by the Advisor for Cause with respect to the Company, shall
instead be obligated solely to offer to the Company a right of first refusal
with respect to any Business Opportunity in accordance with the provisions of
this Section 1.3.


(b)       At such time as Ashner has a Business Opportunity, Ashner shall
provide written notice (the “ROFR Notice”) to the Board of Trustees (the
“Board”) of the Company containing a description of the Business Opportunity and
all of the material terms and conditions relating to the Business Opportunity
reasonably required to make an informed decision by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)        Upon receipt of a ROFR Notice, the Company shall have the option (the
“ROFR Option”), to be exercised by written notice to Ashner within 15 Business
Days after the Board’s receipt of the ROFR Notice, to elect to acquire or invest
in all or any part of the applicable Business Opportunity on the terms and
conditions no less favorable to the Company than those set forth in the ROFR
Notice.  If the Company fails to (i) timely exercise its ROFR Option or (ii)
timely elects to exercise its ROFR Option but fails to consummate the Business
Opportunity on terms no less favorable to the Company than those set forth in
the ROFR Notice (the date on which either (i) or (ii) occurs, the “ROFR Release
Date”) , then, subject to the proviso below, Ashner shall have the right to
acquire or invest in the Business Opportunity or offer the Business Opportunity
to any third party on terms and conditions no more favorable to Ashner than
those set forth in the ROFR Notice; provided, however, that (i) if Ashner does
not consummate the transaction with respect to the Business Opportunity within
120 days following the ROFR Release Date, or if Ashner elects to consummate the
transaction with respect to the Business Opportunity on terms that are more
favorable to Ashner than the terms and conditions set forth in the ROFR Notice
in any material respect, then the Company shall again have a ROFR Option with
respect to such Business Opportunity (on the modified terms) in accordance with
this Section 1.3.


c.     By deleting Section 2.1 thereof in its entirety and inserting the
following in lieu thereof:


Section 2.1     Termination.  Ashner shall have the continuing right, but not
the obligation, to terminate this Agreement from and after the date that the
Third Amended and Restated Advisory Agreement (as the same may be amended, the
“Advisory Agreement”) between the Company and FUR Advisors LLC (the “Advisor”)
is terminated by the Company without Cause with respect to the Advisor, or by
the Advisor for Cause with respect to the Company.


3.     Miscellaneous.  (a)     Except as modified hereby, the Exclusivity
Agreement shall remain in full force and effect and the provisions thereof are
hereby ratified and confirmed.


(b)     All references in the Exclusivity Agreement to “this Agreement”,
“hereunder”, “hereto” or similar references, and all references in all other
documents to the Exclusivity Agreement shall hereinafter be deemed references to
the Exclusivity Agreement as amended hereby.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 

 
WINTHROP REALTY TRUST
         
 
By:
/s/ Carolyn Tiffany       Carolyn Tiffany      
President
              /s/ Michael L. Ashner       Michael L. Ashner                  

                           
3

--------------------------------------------------------------------------------

 